Citation Nr: 0313497	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from June 1978 to June 1982.  
She subsequently had service in the Reserves from June 1982 
to October 1986 and in the National Guard from October 1986 
to August 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which reopened and denied the veteran's claim of 
entitlement to service connection for a back disorder on a de 
novo basis.  Nevertheless, the Board is required to consider 
the issue of finality prior to any consideration on the 
merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
Barnett v. Brown, 8 Vet. App. 1 (1995).  The issue is phrased 
accordingly on the title page of this decision.  

In connection with her appeal, the veteran testified at the 
RO before a VA hearing officer in January 1999.  A  
transcript of the hearing is of record.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disorder.  
When it is completed, the Board will provide notice of the 
development.  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

FINDINGS OF FACT

1.  In an unappealed decision dated in September 1986, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder.

2.  Evidence received subsequent to the September 1986 RO 
decision is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  

CONCLUSIONS OF LAW

1.  The September 1986 decision of the RO denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Evidence received since the RO's September 1986 decision 
is new and material, and the claim of entitlement to service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)).  
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
 
With respect to the veteran's application to reopen her claim 
of entitlement to service connection for a back disorder, the 
Board notes that nothing in the VCAA shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f).   
 
As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  As such, the 
Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist requirements 
of the VCAA and the implementing regulations relevant to that 
portion of the veteran's appeal.
 
Legal Criteria
 
In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.
 
Analysis

In September 1986, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder on the 
basis that service medical records were negative for any 
complaint or treatment for a back condition.  

Evidence added to the record since RO's September 1986 
decision includes service department medical and personnel 
records pertaining to the veteran's periods of duty in the 
Reserve and National Guard, VA and private medical records; a 
police accident report, and the veteran's testimony at a 
personal hearing.

A police accident report shows that the veteran was involved 
in a collision at 1345 hours on September 12, 1992.  A 
statement of medical examination and duty status indicates 
she had been on inactive duty training from 0730 hours 12 
September 1992 to 1630 hours 12 September 1992.  The 
statement reflects that the veteran was treated after the 
motor vehicle accident at a private medical facility.  At a 
January 1999 personal hearing, the veteran testified that she 
had sustained multiple contusions in the September 1992 motor 
vehicle accident.  She indicated that she received treatment 
following the incident at a private medical facility and 
later went to her doctor.  Private medical providers have 
diagnosed various low back disorders since September 1992, 
including chronic lumbosacral sprain, probably caused by 
internal disc disruption at L4-5, L5-S1.

This record is not cumulative or redundant of the evidence 
previously considered.  Rather, such additional evidence 
tends to support the veteran's contention that she has a 
chronic back condition related to trauma sustained in a motor 
vehicle accident during a period of inactive duty training.  
Insofar as the record continues to show diagnoses of a 
chronic back disorder, therefore, the additional evidence is 
so significant that it must be considered to fairly consider 
the merits of the veteran's claim.  Accordingly, it is new 
and material and the claim is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

